!6¥-/6
                                ELECTRONIC RECORD




COA#       01-15-00135-CR                        OFFENSE: 21.11 (Indecency w/Child)

           Pete Rodriguez v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    182nd District Court


DATE: 01/12/2016                   Publish: NO   TC CASE #:      1389063




                         IN THE COURT OF CRIMINAL APPEALS



STYLE:    Pete Rodriguez v. The State of Texas        CCA#:               Ife^-fo
         APPZLLAtir'-S                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                           PC:_
JUDGE:                    r^<*—                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD